DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 6, 11-12, 15, 19, 21, 25, 30-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over DYBVIK (WO 2015199549 A1) in view of Prescott et al. (US 20050283276 A1).
Regarding claims 1 and 19, DYBVIK discloses a method of monitoring a piping network (e.g., composite oil and natural gas pipelines) and a system for practicing the 
DYBVIK does not mention explicitly: said analyzing uses at least one model.
Prescott discloses a method of monitoring a piping network, and a system for practicing the method (Abstract), the method comprising: obtaining data comprising temperature (para. 0011), displacement (para. 0022), and vibration measurements (para. 0022-0024) from a plurality of sensor assemblies selectively installed at a plurality of locations in the piping network (para. 0010, 0026); and analyzing the data using at least one model (e.g., an autoadaptive corrective action, also see para. 0025, 0037, 0043, 0053) to: predict pipe life, detect an operational or pipe damage event, and/or trigger preventative maintenance (para. 0010, 0013, 0026, 0051, 0053).
Since Prescott teaches the general condition of the data analysis model (Abstract; para. 0010) including particular application to the pipelines transporting production fluid produced from oil and gas wells (para. 0054) while DYBVIK teaches the generality of the monitoring station (e.g., Fig. 3, element 50), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary 
	Regarding claims 2 and 21, DYBVIK does not but Prescott teaches: wherein the at least one multi-phase flow effect comprises a high temperature fluctuation (para. 0035-0036). As such, the combination of DYBVIK and Prescott renders the claimed invention obvious.
	Regarding claims 6 and 25, DYBVIK does not but Prescott teaches: generating a report or instruction for a preventative maintenance system based on the analyzing of the data using the at least one model (para. 0025: “A rig site fatigue monitoring tool has been developed which processes the measured data and displays fatigue information in real time”; para. 0047, 0051).  As such, the combination of DYBVIK and Prescott renders the claimed invention obvious.
Regarding claims 11 and 30, DYBVIK discloses: wherein the temperature measurements are obtained by at least one temperature sensor in contact with a section of pipe in the piping network (page 7, lines 27-30; page, lines 20-23).  
Regarding claims 12 and 31, DYBVIK does not mention explicitly: wherein the temperature sensor comprises at least one thermocouple.  
The examiner takes official notice that a temperature sensor comprises at least one thermocouple is well known in the art. It would have been obvious to one of 
Regarding claims 15 and 34, DYBVIK discloses: wherein the displacement measurements are obtained by at least one displacement sensor assembly (with a broad interpretation to the claim, sensor assemblies for measuring mechanical vibrations or deformation which introduces external damage to the pipeline read on “displacement sensor assembly”) supported relative to a section of pipe in the piping network (page 1, line 23 – page 2, line 7).  
5.	Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over DYBVIK in view of Prescott et al. as applied to claim 1 or 19 above, further in view of McCann et al. (US 20160076926 A1).
Regarding claims 3 and 22, the combination of DYBVIK and Prescott does not mention explicitly: wherein the at least one multi-phase flow effect comprises fluid slug events.
McCann discloses a method of monitoring a piping network, and a system for practicing the method (Abstract), comprising: obtaining measurement data from a plurality of sensor assemblies (e.g., multiphase flowmeters 206 in Fig. 20) selectively installed at a plurality of locations in the piping network (para. 0172); wherein the piping network being subjected to at least one multi-phase flow effect (para. 0174: “ … the gas travels as unevenly distributed large bubbles the density is not uniform causing slugging and in a worst case scenario, a gas channel occurs where gas flows very rapidly to 
Since DYBVIK, Prescott and McCann all are in the same field of endeavor and Prescott teaches the general condition of the multi-phase flow effect (para. 0035), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the DYBVIK/Prescott method/system to a multi-phase flow comprising fluid slug events, as an intended use of known invention. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
6.	Claims 4, 8-10, 20, 23 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over DYBVIK in view of Prescott et al. as applied to claim 1 or 19, further in view of FELEMBAN et al. (US 20160356665 A1).
Regarding claims 4 and 23, the combination of DYBVIK and Prescott does not mention explicitly: wherein the at least one model comprises a model that is generated using at least one machine learning algorithm and training data corresponding to the data measurements gathered over a period of time.  
FELEMBAN discloses a method and a system for monitoring a piping network (Abstract), comprising: obtaining data measurements from a plurality of sensor assemblies selectively installed at a plurality of locations in the piping network (para. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate FELEMBAN’s teaching of intelligent machine learning based model into the combination of DYBVIK and Prescott to, for example, detect an operational or pipe damage event. Doing so would allow to provide considerable accuracy for detection of slow and small leakages in natural gas and oil pipeline monitoring network (FELEMBAN, para. 0029, 0037).
Regarding claims 8-10, 20 and 27-29, DYBVIK discloses: wherein the data is received from the plurality of sensor assemblies by at least one data acquisition (DAQ) device (e.g., monitoring station 50 in Fig. 3) located at a base station at or near the piping network (page 8, lines 20-23).
DYBVIK does not mention explicitly: the at least one DAQ device sending the data to a data storage device at a central data center for performing the analyzing; wherein the data is stored at a local data collection computer and sent to the data storage device over a network; wherein the data is received by at least one DAQ device located at a respective one of a plurality of base stations at or near the piping network, each base station being connected to at least one sensor assembly.

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate FELEMBAN’s teaching of DAQ device into the combination of DYBVIK and Prescott to arrive the claimed invention such that collected sensor data can be pre-processed/classified before being sent to a central server for deep analysis (FELEMBAN, para. 0005-0006).
7.	Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over DYBVIK in view of Prescott et al. further in view of Bernard et al. (US 7561976 B2).
Regarding claims 5 and 24, Prescott discloses: wherein the at least one model comprises an existing model for the piping network characterizing fatigue failure in the piping network (para. 0022, 0025, 0037, 0053), 
The combination of DYBVIK and Prescott does not mention explicitly: updating the existing model over time to reduce pipe life according to one or more detected events.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bernard’s teaching of dynamic model updating into the combination of DYBVIK and Prescott to arrive at the claimed invention. Doing so would provide instant feedback to the model thus improve the model performance (Bernard, col. 1, lines 43-55; col. 3, lines 41-47).
8.	Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over DYBVIK in view of Prescott et al. further in view of Bianchi et al. (US 20150037101 A1).
Regarding claims 7 and 26, DYBVIK does not mention explicitly: comparing the analyzed data to a finite element analysis (FEA) model to validate the FEA model.  
Bianchi discloses a method and system for monitoring a piping network (para. 0019); analyzing measurement data to detect an operational or pipe damage event, and/or trigger preventative maintenance (para. 0024-0025); and comparing the analyzed data to a finite element analysis (FEA) model to validate the FEA model (para. 0079).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bianchi’s teaching of validating a FEA model into the combination of DYBVIK and Prescott to arrive at the claimed invention. .
9.	Claims 13-14 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over DYBVIK in view of Prescott et al. further in view of Huang et al. (US 20080163692 A1).
Regarding claims 13-14 and 32-33, DYBVIK does not mention explicitly: a temperature sensing assembly having a plurality of circumferentially spaced temperature sensors in contact with the section of pipe to enable temperature gradient measurements along at least a portion of a cross section of the section of pipe; and a first type of temperature sensing assembly having a first number of temperature sensors, and a second type of temperature sensing assembly having a second number of temperature sensors.  
Huang discloses a method and system for monitoring a piping network, comprising: a temperature sensing assembly having a plurality of circumferentially spaced temperature sensors in contact with the section of pipe to enable temperature gradient measurements along at least a portion of a cross section of the section of pipe (para. 0036, 0051); a first type of temperature sensing assembly and a second type of temperature sensing assembly (para. 0036-0037: e.g., different types of material for making the thermal sensor or the types of shapes), wherein the first type of temperature sensing assembly having a first number of temperature sensors and the second type of temperature sensing assembly having a second number of temperature sensors (para. 0037: “ … resolution required for holdup measurements or the like” renders it obvious 
It would have been obvious to one of ordinary skill in the art to modify the combination of DYBVIK and Prescott by providing different types of temperature sensing assembly with different thermal sensitivity and measurement resolution, as taught by Huang, to arrive at the claimed invention. Doing so would allow for thermal profile mapping through a pipeline section and a mixture flowing in the pipeline to provide for determining flow properties of the mixture and to monitor and/or measure depositing on and corrosion of the pipeline (Huang, 0008).
10.	Claims 16, 18, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over DYBVIK in view of Prescott et al. further in view of Lander et al. (US 20180320828 A1).
Regarding claims 16 and 35, DYBVIK does not mention explicitly: wherein the at least one displacement sensor assembly comprises a vertically oriented laser sensor directed towards an outer surface of the pipe to detect one degree of freedom (DOF).  
Lander discloses a method and system for monitoring a piping network, comprising: obtaining displacement measurements from sensor assemblies installed at a plurality of locations in the piping network (Abstract); wherein the displacement measurements are obtained by at least one displacement sensor assembly supported relative to a section of pipe in the piping network, wherein the at least one displacement sensor assembly comprises a vertically oriented laser sensor directed towards an outer surface of the pipe to detect one degree of freedom (para. 0048).  

Regarding claims 18 and 37, DYBVIK/Prescott does not but Lander discloses: wherein the at least one displacement sensor assembly comprises at least one laser sensor (e.g., 330) axially aligned with the section of pipe and directed towards a target (e.g., the displacement surface 320 in Fig. 3) supported by the section of pipe to determine axial displacement for a third DOF (para. 0048). As such, the combination of DYBVIK/Prescott/Lander renders the claimed invention obvious.
11.	Claims 17 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over DYBVIK in view of Prescott et al. further in view of TRIPP et al. (US 20150292872 A1).
	Regarding claims 17 and 36, Prescott discloses: wherein the at least one displacement sensor assembly is supported relative to a section of pipe in the piping network (para. 0022-0025). DYBVIK/Prescott does not mention explicitly: wherein the at least one displacement sensor assembly comprises a pair of orthogonal laser sensors each directed at a right angle to the outer surface of the pipe to detect a second degree of freedom.  
	TRIPP discloses a displacement sensor assembly for pipe measurement, comprising an orthogonal laser sensor directed at a right angle to the outer surface of the pipe (Fig. 4; para. 0036, 0045, 0048).  
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
12.	Applicant's arguments received 09/10/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-11 as set forth above in this Office action.
 
Conclusion

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.S/Examiner, Art Unit 2862            

/TOAN M LE/Primary Examiner, Art Unit 2864